104 F.3d 359
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John B. KIMBLE, on behalf of Citizens of the State ofMaryland, Plaintiff-Appellant,v.Pedro RODRIGUEZ, Officer;  David Gillespie, Officer;  DanielGriffith, Officer;  Thomas Heeney;  James L. Parsons,Assistant County Attorney;  Vera White, Assistant State'sAttorney;  Margaret Burrowes, Assistant State's Attorney;Henry J. Monahan, Judge;  Montgomery County Police;Montgomery County Government;  Montgomery County Executive'sOffice;  Office of County Attorney;  State's Attorney'sOffice;  State of Maryland, Defendants-Appellees.
No. 96-2367.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 19, 1996.Decided Dec. 30, 1996.

Appeal from the United States District Court for the District of Maryland, at Greenbelt.  Alexander Williams, Jr., District Judge.  (CA-96-733-AW)
John B. Kimble, Appellant Pro Se.
Linda B. Thall, Senior Assistant County Attorney, Sharon Veronica Burrell, COUNTY ATTORNEY'S OFFICE, Rockville, Maryland;  Thomas Louis Heeney, HEENEY, ARMSTRONG & HEENEY, Rockville, Maryland;  Lawrence Paul Fletcher-Hill, Assistant Attorney General, Margaret Witherup Tindall, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.
D.Md.
APPEAL DISMISSED.
Before ERVIN and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying class certification, granting some Defendants' motions to dismiss, and giving Appellant fifteen days to file an amended complaint.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1994), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1994);  Fed.R.Civ.P. 54(b);  Cohen v. Beneficial Indus.  Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.  See Jung v. K. & D. Mining Co., 356 U.S. 335, 337 (1958).


2
We dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED